                                                                  Case 2:19-cv-01950-JAD-NJK Document 20
                                                                                                      21 Filed 07/16/20
                                                                                                               07/17/20 Page 1 of 3



                                                             1    Christian Gabroy, Esq. (#8805)
                                                                  Kaine Messer, Esq. (#14240)
                                                             2    GABROY LAW OFFICES
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel: (702) 259-7777
                                                                  Fax: (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorneys for Plaintiff Alyssa Faulstick
                                                             7                                UNITED STATES DISTRICT COURT
                                                             8                                      DISTRICT OF NEVADA
                                                             9      ALYSSA FAULSTICK, on behalf of                   Case No.: 2:19-cv-01950-JAD-NJK
                                                                    herself and all other similarly situated,
                                                             10
                                                                                       Plaintiff,                    AMENDED STIPULATION AND
                                                             11     vs.                                              ORDER TO
                                                                                                                     EXTEND TIME TO RESPOND
                                                             12     STATION CASINOS LLC d/b/a and a/k/a              TO COMPLAINT
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                    KAOS DAYCLUB AND NIGHTCLUB;
                      170 S. Green Valley Pkwy., Suite 280




                                                             13     RED ROCK RESORTS, INC. d/b/a and                 (Sixth Request)
                           Henderson, Nevada 89012




                                                                    a/k/a KAOS DAYCLUB AND
                                                             14     NIGHTCLUB;
                                                                    EMPLOYEE(S)/AGENT(S) DOES 1-10;
                                                             15     AND ROE CORPORATIONS 11-20,
                                                                    inclusive;
                                                             16
                                                                                       Defendants.
                                                             17

                                                             18           On July 15, 2020, this Honorable Court denied the parties SAO for a request up to

                                                             19   and including July 31, 2020 based, inter alia, upon Plaintiff’s conclusory assertion that

                                                             20   the parties are “still discussing possible resolution of this matter” and that the Honorable

                                                             21   Court’s previous SAO stated that no further extensions will be granted. Docket No. 19 at

                                                             22   1. The parties herein bring this final amended SAO requesting up to and including July

                                                             23   31, 2020 for Defendants to Answer or otherwise Response as good cause is outlined

                                                             24   below for this Court to understand such basis for granting this extension.

                                                             25           In an effort to justify the speedy, economic, and just resolution of the matter, the

                                                             26   parties hereby submit an amended SAO to clarify and articulate to the Court specific

                                                             27   reasons so to justify to the Court a final extension for two weeks, up to and including July

                                                             28   31, 2020, in this matter.
                                                                                                          Page 1 of 3
                                                                  Case 2:19-cv-01950-JAD-NJK Document 20
                                                                                                      21 Filed 07/16/20
                                                                                                               07/17/20 Page 2 of 3



                                                             1             This matter involves an alleged putative class action for alleged violations of the
                                                             2    WARN Act in relation to the closing of the KAOS night club at the Palms Resort.
                                                             3             Defense counsel had foot surgery on July 15 and will be limiting his activities for
                                                             4    several days while recuperating.
                                                             5             Since the filing of the Complaint, counsel for both parties have not been delaying
                                                             6    or acting in a dilatory manner. Counsel for the parties have professionally, civilly, and
                                                             7    diligently exchanged communications, conducted multiple phone conferences involving
                                                             8    multiple persons, have exchanged correspondence involving the claims, have
                                                             9    exchanged certain data involving millions of alleged pay amounts, researched and
                                                             10   investigated the claims, and have been in constant discussion relating to the issues in
                                                             11   this case. The parties are working together to resolve this matter without the Court’s
                                                             12   intervention and due diligence is being conducted.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13            Further, unfortunately, since Valentines Day, Plaintiff’s counsel’s father, a
                           Henderson, Nevada 89012




                                                             14   practicing physician in our community, was in ICU and intubated for approximately a
                                                             15   month, then in IMU, and is now in an assisted living facility by Plaintiff counsel’s office.
                                                             16   Plaintiff’s counsel is assisting him with his currently pending divorce, supreme court
                                                             17   matter     involving   administrative   claims:   https://www.reviewjournal.com/news/news-
                                                             18   columns/paul-harasim/bad-handwriting-could-cost-doctor-his-license/,        and     currently
                                                             19   other criminal and civil matters. This has required Plaintiff’s counsel time and attention.
                                                             20            The parties herein only request two weeks, up to and including 7/31/2020, as a
                                                             21   potential resolution to this matter, en toto, for Defendants to answer or otherwise
                                                             22   respond to the Complaint so that the parties can effectively and accurately see if
                                                             23   resolution can be reached or if this matter must progress. It is not the intention of the
                                                             24   parties to delay or waste this Honorable Court’s time, it is the intention of the parties to
                                                             25   not utilize the Court’s time and work together civilly and effectively without the
                                                             26   involvement of the Court’s limited time.     The parties thus respectfully request this short
                                                             27   fourteen day extension.
                                                             28
                                                                                                           Page 2 of 3
                                                                  Case 2:19-cv-01950-JAD-NJK Document 20
                                                                                                      21 Filed 07/16/20
                                                                                                               07/17/20 Page 3 of 3



                                                             1

                                                             2

                                                             3           IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of record that
                                                             4    Defendants will have an extension of time up to and including July 31, 2020 to answer or
                                                             5    otherwise respond to Plaintiff's Complaint (ECF No. 1).
                                                             6           The parties apologize to the Court for their prior incomplete submission.
                                                             7           This is the amended sixth request for an extension of this deadline.
                                                             8           Dated this 16h day of July 2020.
                                                             9    Dated this 16th day of July 2020.   Dated this 16th day of July 2020.
                                                             10   Respectfully submitted,             Respectfully submitted,
                                                             11
                                                                  /s/ Christian Gabroy                /s/ Scott M. Mahoney
                                                             12   Christian Gabroy, Esq.
GABROY LAW OFFICES




                                                                                                      Scott M. Mahoney
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                  GABROY LAW OFFICES                  FISHER & PHILLIPS
                                                             13   170 S. Green Valley Parkway         300 S. Fourth Street
                           Henderson, Nevada 89012




                                                                  Ste 280                             Suite 1500
                                                             14   Henderson, Nevada 89012             Las Vegas, NV 89101
                                                             15   Attorneys for Plaintiff             Attorney for Defendants
                                                             16
                                                             17                                       IT IS SO ORDERED.
                                                                   NO FURTHER EXTENSIONS
                                                             18    WILL BE GRANTED.
                                                                                                      UNITED STATES DISTRICT JUDGE/
                                                             19                                       UNITED STATES MAGISTRATE JUDGE
                                                             20
                                                                                                               July 17, 2020
                                                                                                      Dated: _________________________
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                         Page 3 of 3
